Judgment reversed upon the law, and new trial granted, costs to.abide the event. Irrespective of the statute  prohibiting the admission of the minor to defendants’ theatre, there was alleged in the complaint (paragraph ninth) a common-law cause of action for negligence. (Dorff v. Brooklyn Heights R. R. Co., 95 App. Div. 82; German v. Brooklyn Heights R. R. Co., 107 id. 354.) We, therefore, think it was error to dismiss the complaint upon the opening of counsel. Kelly, P. J., Jayeox, Manning, Young and Kapper, JJ., concur.